Citation Nr: 0638479	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  96-37 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a disability manifested 
by edema/swelling of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which inter alia denied the veteran's 
claim of entitlement to service connection for lower 
extremity edema.

The veteran testified before an RO hearing officer in October 
1996 and December 1998.  Transcripts of these hearings have 
been associated with the record.

The claim was previously before the Board in September 2000, 
at which time the claim was couched in terms of whether new 
and material evidence had been submitted to warrant reopening 
a claim of entitlement to service connection, and was 
remanded for additional development.  After undertaking the 
requested development, the claim continued to be denied by 
the RO, but, in a January 2004 decision, the Board found that 
the veteran has presented new and material evidence regarding 
his claim of service connection for disability manifested by 
edema/swelling of the lower extremities, and the claim was 
again remanded to the RO for further development.  It was 
again before the Board in November 2005, at which time it was 
remanded an additional time to afford due process.  Following 
its completion of the Board's requested actions, the RO 
continued the denial of the veteran's claim (as reflected in 
a January 2006 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration. 

Received at the Board in April 2006 were VA medical records, 
unaccompanied by a waiver of RO review.  However, these 
records have been reviewed and found not to be pertinent to 
the disability currently on appeal.

Finally, the Board notes that the service representative's 
October 2006 presentation lists as an issue whether there has 
been presented new and material evidence to warrant reopening 
a claim for service connection for residuals of a chest 
injury.  This issue was denied by the Board in November 2005.  
To the extent that such is being raised anew, it is directed 
to the attention of the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Chronic edema and swelling of the lower extremities was 
not demonstrated during the veteran's service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service or a service connected disability. 


CONCLUSION OF LAW

Edema and swelling of the lower extremities is not a 
disability incurred or aggravated by active military service 
or due to a service connected disability.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The April 1998 RO rating decision on appeal was issued before 
the implementation of the VCAA.  Thereafter, the RO has sent 
the veteran VCAA letters in August 2001 and March 2004, 
affording him the opportunity to identify and/or submit 
additional supporting evidence in response.  The VCAA letters 
explained the type of evidence that needed to be submitted 
for him to prevail on this claim, what evidence he should 
submit, and what evidence the RO would obtain for him.  He 
was also, in essence, told to submit all pertinent evidence 
he had in his possession. He was also provided notice 
regarding the requirement to submit new and material evidence 
to reopen his claim.  Consequently, he already has received 
the requisite VCAA notice, so any defect with respect to the 
timing of it was nonprejudicial and therefore, merely 
harmless error.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (An error, whether procedural or substantive, 
is prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."

Also during the pendency of this appeal, the Court issued a 
decision on March 3, 2006 in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
veteran status, existence of a disability, connection between 
the veteran's service and that disability, degree of 
disability, and effective date of the disability).  However, 
as the Board's decision herein denies the appellant's claim 
for service connection, no disability rating or effective 
date is being assigned; there is accordingly no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained, and VA 
examinations have been afforded.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Factual Background

The veteran's service medical records indicate that he 
sustained a laceration to his left foot in May 1944, while 
clearing brush with an axe.  He was hospitalized for 16 days.  
On follow-up, the veteran was noted to have slight pitting 
edema with slight limitation of motion and some tenderness 
beneath the incision.  An October 1945 memorandum requested 
low cut shoes for the veteran, noting that he was unable to 
wear regular G.I. shoes due to a foot injury.  Service 
medical records contain no further references to edema or 
swelling, and the separation examination was negative for 
such manifestations.  By rating decision of February 1946 
service connection was established for the residuals of the 
left foot injury.

VA medical records compiled during the 1950s show that the 
veteran was seen for various foot disorders, but no reference 
to swelling or edema was recorded.

A February 1976 VA medical certificate shows that the veteran 
had severe arthritis with edema of both legs, especially the 
left leg.  The author noted that diuretics helped control the 
swelling.

On VA examination in April 1976 the veteran indicated that he 
had severe pain in his left leg and that it became stiff when 
he attempted any physical activity.  The examination was 
limited to the veteran's left foot.

The veteran was afforded a hearing on the issue of an 
increased rating for his left foot disability before a panel 
at the RO in July 1976.  He noted that he had suffered from 
edema while in the Army and that if he did not take a 
diuretic pill his left leg would double in size.

An October 1977 treatment certificate from the veteran's 
private physician indicates a diagnosis of peripheral 
vascular disease due to frostbite, which was manifested by 
pain and swelling of both legs.  

The RO denied a claim of entitlement to service connection 
for swelling of the legs in November 1977.  It found that the 
pitting edema noted in the veteran's service medical records 
was an acute condition associated with the laceration of the 
veteran's left foot, and concluded that there was no 
relationship between that temporary condition and the 
veteran's present peripheral vascular disease.

In a September 1978 statement the veteran maintained that he 
had experienced problems since the injury to his left foot.  
He also claimed that he had suffered from frostbite of his 
lower extremities during the winter of 1944.

In February 1979 the veteran submitted a statement from 
P.K.F., D.O.  Dr. F. noted that he had examined all of the 
veteran's records.  He related that the veteran had been 
unable to work since 1974 and that in the previous few months 
his condition had worsened.  Dr. F. indicated that physical 
examination had revealed grade two edema to the extremities, 
more so on the left, chronic degenerative arthritis of the 
toes, decrease of peripheral vascular circulation due to 
frostbite, varicose veins with recurrent edema and post 
phlebitic syndrome of the left leg.  He opined that all of 
the veteran's symptoms were due to his injury in 1944.

The RO denied entitlement to service connection for bilateral 
varicose veins, post phlebitic syndrome, arthritis and 
peripheral vascular disease in March 1979.  It noted that 
examination and diagnosis more than 30 years following 
separation from service was not evidence which would allow a 
finding that the veteran incurred any of the diseases claimed 
during active service.

A June 1980 VA hospitalization report indicates that the 
veteran underwent left lumbar sympathectomy.  The veteran 
reported a "pins and needles" feeling in his left foot and 
leg, as well as pain, since his injury in 1944.  He 
complained of pain on standing and walking.  The veteran was 
noted to have done well postoperatively.  A September 1980 VA 
treatment report shows that the veteran's pain persisted 
after the lumbar sympathectomy.  In an undated letter from 
the veteran's VA physician, received in January 1981, the 
author indicates that that veteran had undergone lumbar 
sympathectomy in an attempt to ameliorate pain in the 
veteran's left leg.  He states that the procedure did not 
help the veteran and that he continued as prior to surgery.

In a July 1982 letter, N.A.M., M.D. stated that the veteran 
had been his patient since November 1979.  Dr. M. indicated 
that the veteran's chief complaint was recurrent swelling and 
pain in the left ankle and foot.  He noted the veteran's 
history of unsuccessful left sympathectomy.  He stated that 
he had examined the veteran in June 1982.  The dorsum of the 
veteran's left foot was swollen.  The swelling extended to 
the medial and lateral malleoli.  Motion was limited by pain.  
Dr. M. opined that there was permanent disability of the left 
foot as a result of the injury in May 1944.

A VA examination was conducted in September 1982.  The 
veteran complained of a "pins and needles" feeling from the 
left foot up to his groin.  He reported persistent pain and 
sensory disturbances in the left foot and radiating into the 
leg.  The veteran used a cane for ambulation.  Palpation of 
the veteran's foot elicited a high degree of sensitivity over 
the scar line and zonally.  There was some hypersensitivity 
cutaneous and ascending to the lower leg.

An October 1982 VA treatment record shows the veteran's 
complaints of long standing pain in the leg and back.  The 
veteran reported being injured in 1944 and complained that 
the pain had increased over the years.  Electronic 
thermography revealed diffusely increased heat over the left 
lower extremity, related to the sympathectomy.  The 
conclusion was probable myofascial pain.

A February 1984 VA treatment record shows a history of 
phlebitis and chronic generalized edema.  The veteran 
reported a long-standing history of intermittent calf pain 
extending up into the groin.  The assessment was causalgia 
and questionable peripheral vascular disease.  The plan was 
to refer the veteran to a vascular surgeon.  In April 1985 
the veteran was seen to discuss problems with his left leg.  
He complained of edema that increased during the day.  The 
provider noted that at the time of examination the edema was 
minimal.

In February 1986 the veteran indicated that he had edema 
during service, which had persisted.  He indicated that if he 
did not take his water pill, his ankle still swelled.  An 
April 1986 VA treatment record indicates that the veteran 
fell when his left leg gave out.  The provider noted a 
history of edema in the veteran's left leg since 1944.

In a November 1988 statement the veteran reiterated the 
history of his claimed disabilities.  He also submitted 
duplicates of service records and VA treatment records.

A July 1990 VA podiatry note shows a finding of bilateral 
ankle edema.  An October 1990 VA neurology clinic note 
indicates that the veteran was followed in neurology because 
of chronic left leg pain secondary to a foot injury.  The 
impression was chronic leg pain, questionable causalgia.  The 
provider noted his belief that neurology could be of no 
further help to the veteran.

VA orthopedic examination was conducted in September 1997 at 
which time it was noted that the veteran wore compression 
stockings due to varicose veins.  A VA examiner in February 
1998 reported the veteran's history of injury in service with 
swelling persisting to the present.  However the doctor 
indicated that the veteran's bilateral edema could not be 
explained on the basis of the left foot injury.  It was noted 
that he had varicose veins and phlebitis.

The veteran testified before a hearing officer at the RO in 
December 1998.  He related the circumstances of the injury to 
his left foot.  He indicated that he had received treatment 
for his leg from VA starting in 1948.

Edema of the veteran's extremities was noted during an 
October 1999 VA annual comprehensive examination.

An undated letter from D.P.F., M.D., received by the RO in 
July 2002, indicates that the veteran was under his care for 
edema along with an opinion that it was "as likely as not" 
that the condition was connected to the veteran's military 
injury.  The RO contacted the veteran in order to obtain a 
clarifying statement from this doctor, but the veteran did 
not respond.

VA treatment records for the period from September 1998 to 
June 2003 show diagnoses and treatment for chronic edema, 
degenerative joint disease of multiple joints, and venous 
insufficiency.

The veteran was afforded a VA examination in December 2004, 
which included a medical history as well as a physical 
examination.  The examiner noted the veteran's history of 
left foot injury in service.  A well healed scar on the left 
foot was noted.  A 2-3+ bilateral pitting leg edema was 
observed up to the knees.  The skin over both legs just above 
the ankle was erythematous with evidence of stasis 
dermatitis.  The claims folder was also reviewed.  The 
examiner indicated that the veteran had bilateral lower 
extremity edema secondary to venous insufficiency with stasis 
dermatitis noted.  The examiner additionally opined that it 
was not likely that his edema was related to his left foot 
injury as the injury is distal in the left foot and the edema 
is proximal.  The edema was additionally noted to be 
bilateral and probably secondary to long standing venous 
insufficiency.  

The Board additionally observes that entitlement to service 
connection for a disability manifested by edema of the lower 
extremities has been denied on multiple occasions.  
Furthermore, claims for entitlement to service connection for 
peripheral vascular disease, pitting edema of the feet and 
varicose veins with post phlebitic syndrome were also denied 
by unappealed rating decisions.  The Board additionally 
observes that service medical records were silent as to 
frostbite, and his separation examination of December 1945 
noted only a well healed scar on the left foot and otherwise 
normal feet/skin, no varicose veins, and the absence of 
neurological defects.

Analysis

The Board has considered the assertions advanced by the 
veteran in connection with the current claim.  However, as a 
layperson without the appropriate medical training and 
expertise, he simply is not competent to provide probative 
(persuasive) evidence on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge). 

The evidence most supportive of the veteran's claim is the 
February 1979 statement from P.K.F., D.O., in which he opined 
that all of the veteran's symptoms were due to his injury in 
1944 along with a letter from D.P.F., M.D., received by the 
RO in July 2002, indicating that it was his opinion that it 
was "as likely as not" that the condition was connected to 
the veteran's military injury.  However, to the extent that 
the 1979 opinion relies upon frostbite as a cause of the 
veteran's pathology, the Board initially observes that 
frostbite is not supported by service medical records.  
Furthermore, a rationale for either opinion was not provided.  

Notwithstanding, the Board concludes that the veteran's edema 
and swelling are not related to service and/or a service 
connected disability.  After consideration of all of the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  In reaching this conclusion, 
the Board considers that the December 2004 VA medical opinion 
to be more probative inasmuch as it was based upon a 
comprehensive review of the record and because the examiner 
provided a logical rationale as to why the edema was not 
related to the left foot injury sustained in service, namely 
that the swelling and edema were proximal to the injury and 
because the edema was probably secondary to long standing 
venous insufficiency.  And, as the examiner further observed, 
the veteran's edema is bilateral, that is, involving both 
legs, making it unlikely that it is related to a left foot 
injury.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a disability manifested by 
edema/swelling of the lower extremities is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


